DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims are 1, 6-16,18-20s/are rejected under 35 U.S.C. 103 as being unpatentable over Kingsley 6,082,721 in view of Kennedy 9,533,342 and Gannett U.S. 2009/0028696.
Regarding claim 1 Kingsley shows a fiber reinforced bushing capable of use with an aircraft.
As discussed in col 8 lines 10-30 the bushing is partially cured.
Lacking in Kingsley is a specific showing of using the bushing in an aircraft ‘joint’—or application someplace on the aircraft—and the circumferential orientation of the fibers.
The reference to Kennedy shows a bearing arrangement (which given the similar type of construction to that of Kingsley can be interpreted as a ‘bushing’ since these terms are often used interchangeably) that can be used in an aircraft application.  Note the discussion in col 5 
The reference to Gannett shows a thermoplastic polymer bushing where the housing can be made of circumferentially oriented fibers.  See the abstract.  Also note the different cross sectional options for the embodiments of the bushing in figures 1a-1d.
One having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have incorporated the teachings of Kennedy and Gannett et al. into Kingsley simply to adapt the bushing of Kingsley to a slightly different application since Kingsley uses open ended language throughout the document as to the construction options for the bushing.
Regarding claims 6-16,18-20, as modified above, these limitations are taught by the combined teachings of the references above.
Allowable Subject Matter
Claims 2-5,17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123.  The examiner can normally be reached on 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



6/14/21